internal_revenue_service number release date index number ---------------------------- ------------------------------ ------------------------------- ------------------------------------------------ ----------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-113782-13 date date legend taxpayer -------------------------------- e i n ----------------- parent ------------------------------------- bank a ---------------------- bank b ----------------------- year -------- year ------- year ------- date ------------------- date ------------------- date ---------------------- date --------------------------- plr-113782-13 date --------------------------- policy -------------------------------------------------------------------------- policy -------------------------------------------------------------------------- policy ------------------------------------------------------------------ fund --------------------------- investment_company -------------------------------------------------- number a -- number b ---------------- number c -------------- number d -------------- number e ---------------- number f ------------------ number g ---------------- number h -------------- number i ------------------ number j -------------------- number k ------------------ number l ------------------ number m ---------------- number n -------------------- number o ---------------- number p ------------------ plr-113782-13 number q ------------------ dear ---------------------------- this is in response to your ruling_request dated date and supplemental letters dated date and date requesting certain rulings concerning the federal_income_tax consequences regarding the recognition of a loss on the surrender of bank owned life_insurance boli submitted by taxpayer facts taxpayer is a national banking association and is wholly owned by parent a holding_company and bank_holding_company taxpayer qualifies as a bank within the meaning of sec_581 of the internal_revenue_code taxpayer maintains a boli program in which it acquires life_insurance policies from a variety of life_insurance providers on a group of its officer-level employees the boli policies are invested in the general accounts and separate_accounts of the boli insurers the separate_accounts including various sub-accounts typically consist of multiple investment fund options only available to the boli policyholders the boli program is subject_to certain guidelines and restrictions designed to ensure that the boli policies meet the definition of a life_insurance_contract under sec_7702 are not modified endowment contracts under sec_7702a and the separate_accounts meet the diversification requirements of sec_817 as part of its boli program taxpayer acquired these boli policies via a boli grantor_trust this boli grantor_trust was set up by bank a which taxpayer had acquired taxpayer represents that it is treated as owning an undivided interest in each of the boli’s grantor trust’s assets for federal tax purposes in year and year certain policies were acquired by the boli grantor_trust policy was issued on date and policy was issued on date by the same life_insurance_company policy was issued on date by another life_insurance_company each of the boli policies permitted taxpayer to select the timing and amount of its premium payments and to allocate these premiums among sub-accounts established within the separate_accounts regarding all three boli policies a significant portion of the premiums were directed to a sub-account that invested in fund managed by investment_company the fund’s primary investment strategy was focused on generating returns in the fixed income market with a particular focus on mortgage backed securities a feature of the sub-account that invested in fund was the provision of stable value protection against potential losses on the premiums invested in the sub-account and future anticipated earnings thereon for each of the boli policies and their fund plr-113782-13 sub-account the respective insurance_companies entered into a wrap contract with bank b each of the separate sub-accounts paid a formula based fee to bank b for this protection under the wrap contract certain restrictions were placed on the investment activities of the separate_accounts the stable value protection of the wrap contract was designed to stabilize the value of the underlying securities of the wrapped portfolio portion of the separate_account such that the value was less impacted by market fluctuations unless terminated earlier than its thirty year maturity_date upon the maturity of the wrap contract bank b as the wrap provider was obligated to make payment to the separate_account equal to the difference between the wrapped portfolio market_value and the investment value less any accrued and unpaid amounts owed by the relevant separate_account owed to bank b for the stable value coverage if a wrap contract matured with an investment value in excess of such contract’s wrapped portfolio market_value the respective separate_account was entitled to a payment from bank b equal to such excess alternatively if the wrapped contract matured with such contract’s wrapped portfolio market_value in excess of the contract’s notional investment value the respective insurance_company could be required to make additional payments to bank b to the extent of such excess in the event that the boli policies were surrendered prior to the maturity_date of the respective wrap contract and certain conditions were satisfied bank b was required to pay to the separate_account the excess of such contracts notional investment value over the wrapped portfolio market_value at the time prescribed under the wrap contract taxpayer and boli grantor_trust entered into two settlement agreements for the wrap contracts that were effective on date one settlement agreement was for the policie sec_1 and wrap contract the other settlement agreement was for the policy wrap contract under both settlement agreements amounts were determined and paid that resulted in the agreed termination of the wrap contracts with respect to policie sec_1 and the two settlement agreements released the respective parties from all claims thereafter policie sec_1 and were surrendered on or before date the amounts paid under the settlement agreements are included in the amounts received from the respective life_insurance_company pursuant to the terms of each of the surrendered boli policies a surrendered boli policy’s account value is generally equal to the policy’s variable account value plus any policy amounts invested in the insurance company’s general account assets eg the guaranteed principal account or fixed account less all administrative charges and fees eg asset based compensation charges custody fees investment fund charges and other subaccount expenses wrap fees etc monthly cost of insurance charges and monthly mortality and risk expense charges under the terms of policy policy qualifies for a mortality experience credit when the policy’s mortality reserve exceeds the maximum mortality reserve the maximum mortality reserve for policy is equal to one year’s cost of insurance charges plr-113782-13 upon the surrender of policy a final mortality experience credit was determined and refunded equal to the amount of the mortality reserve on policy 3’s surrender date and was considered a prepayment of all death claims submitted or that were in the course of settlement as of the surrender date taxpayer has made the following representations except for the amounts received by taxpayer on the surrender of policie sec_1 and as described in the submission and in accordance with the policie sec_1 and settlement agreement taxpayer has no reasonable prospect of receiving any further recoveries or additional_amounts in connection with policie sec_1 and the stable wrap contracts or any other arrangements relating to policie sec_1 and except for the amounts received by taxpayer on the surrender of policy as described in the submission and in accordance with the policy settlement agreement taxpayer has no reasonable prospect of receiving any further recoveries or additional_amounts in connection with policy the stable wrap contract or any other arrangements relating to policy during the term of policy taxpayer did not receive any notice from the life_insurance_company that any_action taken or proposed to be taken by or any premiums_paid by taxpayer in connection with policy could cause policy to be treated as a modified_endowment_contract under sec_7702a and to taxpayer’s knowledge it has not taken any actions or paid any amounts in connection with policy that would cause policy to be a modified_endowment_contract under sec_7702a taxpayer is not a party to any current or pending litigation arbitration proceedings against the insurance_companies that issued the policies bank b or any other party with respect to the surrendered boli policies or the subject wrap contracts taxpayer has not initiated nor participated in any litigation or arbitration proceedings against the insurance_companies that issued the policies bank b or any other party with respect to the surrendered boli policies or the subject wrap contracts at the time taxpayer surrendered the three boli policies the cash_value of the surrendered boli policies constituted approximately number a of taxpayer’s aggregate cash_value in all of its boli policies with respect to policy and at the time of its surrender a the sum of premium payments equaled dollar_figurenumber b b it was not entitled to any mortality experience credits c the total cost of insurance equaled dollar_figurenumber c d the aggregate mortality and expense deductions net of mortality experience credits equaled dollar_figurenumber d and e the total amount received by taxpayer for policy on the surrender of the policy and the termination of the stable wrap contract equaled dollar_figurenumber e with respect to policy and at the time of its surrender a the sum of premium payments equaled dollar_figurenumber f b it was not entitled to any plr-113782-13 mortality experience credits c the total cost of insurance equaled dollar_figurenumber g d the aggregate mortality and expense deductions net of mortality experience credits equaled dollar_figurenumber h and e the total amount received by taxpayer for policy on the surrender of the policy and the termination of the stable wrap contract equaled dollar_figurenumber i with respect to policy and at the time of its surrender a the sum of premium payments equaled dollar_figurenumber j b the sum of the mortality experience credits equaled dollar_figurenumber k c the total cost of insurance equaled dollar_figurenumber l d the aggregate mortality and expense deductions net of mortality experience credits equaled dollar_figurenumber m and e the total amount received by taxpayer for policy on the surrender of the policy and the termination of the stable wrap contract equaled dollar_figurenumber n the total cost of insurance dollar_figurenumber l for policy represents the gross amount_paid not reduced by dollar_figurenumber k sum of the mortality experience credits under policy policie sec_1 and were surrendered on or before date rulings requested taxpayer is requesting a ruling that it is allowed a loss under sec_165 relating to the surrender of boli policie sec_1 and with the amount of such loss for each surrendered boli policy computed by subtracting the applicable tax basis of surrendered boli policy from the surrendered proceeds received by taxpayer on each surrendered boli policy including amounts received on the termination of the wrap contracts under the respective settlement agreements law and analysis sec_72 governs the federal_income_tax treatment of amounts received under annuity endowment or life_insurance_contract that are not received as an annuity in general under sec_72 a non-annuity amount is received on or after the annuity_starting_date is included in gross_income if a non-annuity amount is received before the annuity_starting_date it is included in gross_income to the extent allocable to income_on_the_contract but not to the extent allocable to investment_in_the_contract ie it is taxed on an income -first basis sec_72 provides an exception to the income-first rule in the case of - certain contracts including under sec_72 life_insurance contracts other than a modified_endowment_contract as defined in sec_7702a and any non-annuity amount received under a contract on its complete surrender redemption or maturity sec_1_72-11 of the income_tax regulations provides that any amount received upon the surrender redemption or maturity of a contract to which sec_72 applies which is not received as an annuity under the rules of paragraph b of sec_1_72-2 shall be included in the gross_income of the recipient to the extent that it when plr-113782-13 added to amounts previously received under the contract and which were excludible from gross_income of the recipient under the law applicable at the time of receipt exceeds the aggregate_of_premiums_or_other_consideration_paid see sec_72 if a non-annuity is received under a life_insurance_contract other than a modified_endowment_contract before the annuity_starting_date or is received under a life_insurance_contract on the complete surrender redemption or maturity of the contract sec_72 requires the amount be included in gross_income but only to the extent it exceeds investment_in_the_contract for this purpose sec_72 defines investment_in_the_contract as of any date as the aggregate amount of premiums or other consideration paid for the contract before that date less the aggregate amount received under the contract before the date to the extent that amount was excludable from gross_income under this subtitle or prior income_tax law sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 provides that losses from the sales or exchanges of capital assets shall be allowed only to the extent allowed in sec_1211 and sec_1212 sec_1_165-1 states that to be allowable as a loss under sec_165 a loss must be evidenced by a closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year sec_1_165-1 states that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release sec_264 provides that no deduction shall be allowed for premiums_paid on any life_insurance_policy or endowment or annuity_contract if the taxpayer is directly or indirectly is the beneficiary under the policy or contract plr-113782-13 sec_263 generally prohibits deductions for capital expenditures sec_263 provides that no deduction shall be allowed for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-4 provides that except as provided in paragraph f of this section relating to the month rule a taxpayer must capitalize amounts paid to create an intangible described in this paragraph d sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of the financial interests enumerated in sec_1 a - d i a through f whether or not the interest is regularly_traded on an established market sec_1_263_a_-4 provides that an endowment_contract annuity_contract or insurance_contract that has or may have cash_value is included as a financial interest sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1011 the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property whenever acquired is the basis determined under sec_1012 other applicable sections of this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses as adjusted as provided in sec_1016 under sec_1012 the basis_of_property is the cost of such property except as otherwise provided in this subchapter and subchapters c k and p under sec_1016 proper adjustment must be made for expenditures receipts losses or other items properly chargeable to capital_account revrul_61_201 1961_2_cb_46 holds that in determining the amount of loss sustained by the original_purchaser upon the surrender of its single premium refund annuity_contract for cash consideration the basis of the contract is its cost less the amounts previously received under the contract which were properly excluded from the gross_income of the recipient under the law applicable at the time of receipt the excess of basis thus determined over the amount received upon surrender of the contract constitutes an ordinary_loss revrul_2009_13 2009_21_irb_1029 provides guidance on the amount and character of an individual’s income recognized on the surrender or sale of the individual’s life_insurance_contract revrul_2009_14 2009_21_irb_1031 provides guidance to investors who buy life_insurance contracts plr-113782-13 both the code and the courts acknowledge that a life_insurance_contract although a single asset may have both investment characteristics and insurance characteristics see eg sec_7702 defining life_insurance_contract for federal_income_tax purposes by reference in part to both the cash_surrender_value and death_benefits under the contract in 26_bta_1210 the court states that total premiums_paid did not represent the cost of the policy to so hold would be to disregard the element of insurance protection in the period prior to the sale the benefit of which accrued to the taxpayer in 80_f2d_230 2d cir the court determined that a life_insurance_policy ordinarily combines investment with insurance protection in 69_f2d_967 3d cir the court determined that the policies of insurance involved in this case have a double aspect they provide the present protection of ordinary_life_insurance and also a means of investment thus to measure a taxpayer's gain upon the surrender or sale of a life_insurance_contract it is necessary to determine that portion of the premium paid for the contract that was not expended for the provision of insurance before the sale in 69_f2d_967 a corporate taxpayer paid dollar_figure of premiums on life_insurance contracts over a period of several years to insure the lives of its officers the taxpayer then sold the contracts to the officers for their cash_surrender_value of dollar_figure claiming a loss for the difference between the total premiums_paid and the amount for which it sold the contracts the court held that the taxpayer did not have a loss because it did not have a basis equal to the full amount of the premiums_paid if the taxpayer is entitled to a deduction from gross_income it is because it has sustained a loss the basis of determining which is the cost of the property the cost of an asset is the real question here it is obvious that cost is not the total amount_paid in as premiums since continuing insurance protection is part of the consideration_for_the_contract the part of the premiums which represents annual insurance protection has been earned and used f 2d pincite in 42_f2d_287 d mass a corporate taxpayer took out life_insurance polices on four of its officers in and paid a total of dollar_figure in premiums until the surrender of the policies in for dollar_figure the taxpayer argued it was entitled to a loss deduction calculated by taking the total premiums over the cash_surrender_value the district_court held in favor of taxpayer citing lucas v alexander 279_us_572 a case involving valuation of a life_insurance_policy where in dicta the court noted that there is an economic and presumably taxable gain when life_insurance is surrendered or sold calculated by taking the difference between the total premiums_paid and the amount received on disposal according to the plr-113782-13 district_court in forbes lithograph the rules on calculating gain are equally applicable where the case is a loss in 80_f2d_230 a situation in which a corporate taxpayer sought to deduct from gross_income as a loss the difference between the cash_surrender_value of a policy on the life of an officer and the net cost of the policy the court held that the corporate taxpayer was not entitled to deduct the difference between the cash_surrender_value and the net cost of the policy from gross_income as a loss the basis under sec_113 of the act of for purposes of determining gain_or_loss from the sale or disposition of property acquired after date is the cost of such property the court determined that that the cost of the proceeds which the taxpayer received upon the surrender of the policy seems to have been approximately the amount of excess premiums set apart from year to year as a reserve the court stated that losses if any would be represented by the amount by which the premiums so far as they are paid toward the reserve exceed the cash_surrender_value of the policy the court further stated that no loss was established in this case for the reason that the cost was approximately reflected in the cash_surrender_value and the portion of the premiums not used to build up the reserves was paid to obtain the insurance protection which for many years was afforded under sec_72 and sec_1_72-11 the amount that is received on the complete surrender of a life_insurance_policy is included in gross_income but only to the extent it exceeds the investment_in_the_contract as of any date as defined in sec_72 it is clear that neither the sec_72 nor the underlying regulations address the situation of whether there is a loss on the complete surrender of a life_insurance_policy and if there is a loss what is the amount of the loss sec_165 allows a deduction for any loss sustained during the taxable_year that is not compensated for by insurance for purposes of sec_165 sec_165 provides that the basis for determining the amount of the loss is the adjusted_basis provided in sec_1011 for determining the loss from the sale or disposition of property sec_264 prevents the current deduction of premiums otherwise allowable as a deduction under sec_162 and sec_212 sec_1_263_a_-4 provides that a life_insurance_policy is a financial interest that must be capitalized accordingly sec_264 does not prevent the recognition of a loss when a policyholder’s adjusted_basis in a policy exceeds the amount_realized on surrender of the policy however a loss is not sustained if the taxpayer has a claim for reimbursement with a reasonable_prospect_of_recovery sec_1_165-1 see also 675_f2d_1077 9th cir 61_tc_795 aff’d 521_f2d_786 4th cir parmalee transportation co v united_states ct_cl 351_f2d_619 and 266_f2d_154 6th cir revg 25_tc_774 conclusion plr-113782-13 taxpayer is allowed a loss under sec_165 relating to the to the surrender of boli policie sec_1 and with the amount of such loss for each surrendered boli policy computed by subtracting the applicable tax basis of surrendered boli policy from the surrendered proceeds received by taxpayer on each surrendered boli policy including amounts received on the termination of the respective wrap contracts under the respective settlement agreements with respect to each surrendered boli policy taxpayer’s basis in such policy is equal to the sum of the premium payments and the mortality credits less the cost of insurance and the mortality and expense deductions net of mortality experience credits accordingly taxpayer is entitled to a loss deduction under sec_165 for taxable_year of dollar_figurenumber o for surrendered policy dollar_figurenumber p for surrendered policy and dollar_figurenumber q for surrendered policy based on the representations in paragraph sec_1 through respectively except as set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no rulings have been requested and no opinion is expressed concerning whether the policies qualify as a life_insurance contracts under sec_7702 or are a modified endowment contracts under sec_7702a or concerning the treatment under subchapter_l of the code no opinion concerning the tax consequences of any transaction or item discussed or reference in this letter if a policy is a modified_endowment_contract this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination sincerely sheryl b flum branch chief branch office of the associate chief_counsel financial institutions products
